Citation Nr: 1035170	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-32 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-
connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 
1995.

This matter comes to the Board of Veterans' Appeals from a 
January 2008 rating decision by which the RO denied the Veteran's 
claim.  

In connection with this appeal, the Veteran requested a personal 
hearing before a Veterans Law Judge at the RO.  She withdrew her 
hearing request in February 2009.  See 38 C.F.R. § 20.704(e) 
(2009).  Accordingly, the Board will proceed with consideration 
of the Veteran's claim based on the evidence of record, as she 
has requested.


FINDING OF FACT

The Veteran's service-connected bilateral pes planus is 
manifested by no more than a severe disability picture with pain 
and swelling of the feet.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent, but no higher, for the Veteran's service-connected 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in November 2007 that fully addressed all three 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice consistent with the Court's holding in Dingess 
was provided in November 2007.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records and VA 
clinical records.  The Veteran submitted employment information.  
The Veteran was afforded two VA medical examinations in 
furtherance of her claim.  Significantly, neither the Veteran nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a total rating based on individual unemployability (TDIU) claim 
is part of an increased rating claim when such claim is 
reasonably raised by the record.

The Veteran's service-connected bilateral pes planus has been 
rated 10 percent disabling by the RO under the provisions of 
Diagnostic Code 5276.  She submitted her claim for an increased 
rating in October 2007.

Specific schedular criteria:

Bilateral pes planus will be rated as noncompensable when it is 
mild, with symptoms relieved by built-up shoe or arch support.

A moderate disability, with weight-bearing over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, will be rated 10 percent 
disabling.

A severe disability, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, will be rated 30 percent disabling where bilateral.

A pronounced disability (with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances) 
will be rated 50 percent disabling where bilateral.

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

The words "moderate," "severe," "pronounced" and "marked" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2009).  The Board observes in passing that 
"moderate" is defined as "of average or medium quality, amount, 
scope, range, etc."  Webster's New World Dictionary, Third 
College Edition (1988) 871.  "Marked" is defined as "noticeable; 
obvious; appreciable; distinct; conspicuous."  Id. at 828.

The record reflects that the Veteran has been seeking VA medical 
treatment for bilateral foot symptomatology.  In February 2007, 
she complained that walking as part of her supervisory duties 
aggravated foot pain and that walking up and down stairs at home 
also exacerbated foot pain.  Reportedly, she used orthotics in 
her shoes and underwent physical therapy and steroid injections 
in her heels approximately six months earlier when a podiatrist 
diagnosed bilateral plantar fasciitis and pes planus.  The 
diagnosis was of chronic foot pain.  

In October 2007, bilateral plantar fasciitis was diagnosed, and 
the Veteran was referred to podiatry.  Later that month, the 
Veteran saw a podiatrist.  Her chief complaint was of bilateral 
heel pain.  She indicated that she worked for the United States 
Postal Service and experienced daily pain.  She indicated that 
she had tried injections, arch supports, and elevating the heels 
to no avail.  On objective examination, there were no 
neurological problems associated with the feet.  However, 
bilateral plantar fasciitis was present in both heels.  The 
Veteran was shown exercises and instructed on proper footwear.

In December 2007, the Veteran was afforded a VA foot examination.  
On examination, the Veteran described foot pain that was a six on 
a scale of one to ten upon standing and walking.  The pain 
increased to an eight or nine as the day progressed.  The Veteran 
indicated that she worked as a postal clerk and had to stand all 
day.  Apparently, she was allowed to sit for 15 minutes every two 
hours.  Objectively, there was no instability, swelling, 
tenderness, or redness, but there was some lack of endurance.  
Weight bearing was normal.  The Veteran used over-the-counter 
analgesics as needed.  The Veteran endured pain at work.  While 
at home, she avoided standing and prolonged ambulation.  There 
was normal mobility of the great toes.  There was right hallux 
valgus at a 20 degree angle and left hallux valgus at a 15 degree 
angle.  As to missed work, the Veteran indicated that she lost 
two to three days twice a month due to multiple medical 
conditions and not just her feet.  An X-ray study of the feet 
reflected mild bilateral hallux valgus deformities and no other 
significant abnormalities.  The diagnosis was of bilateral pes 
planus aggravated by weight gain.    

On February 2010 VA examination of the feet, the Veteran 
complained of progressively worsening bilateral foot pain.  She 
denied trauma as well as hospitalizations or surgeries of the 
feet.  The Veteran's symptoms included fatigability, stiffness, 
lack of endurance, and pain on standing.  She experienced heat, 
fatigability, redness, lack of endurance, and swelling while 
walking.  She indicated that she fell a lot.  The Veteran 
reported weekly flare-ups that were precipitated by eight hours 
of standing at work.  During flare-ups, the Veteran stayed in 
bed.  The Veteran reportedly used orthotics and corrective shoes.  
On objective examination, the examiner observed no painful 
motion, swelling, weakness, or abnormal weight bearing.  There 
was heel and plantar surface tenderness.  Arches were present on 
weight bearing and non weight bearing.  Gait was normal.  The 
examiner indicated that bilateral foot X-ray studies were normal.  
The examiner diagnosed pes planus that caused bilateral foot pain 
and "significant" effects on occupational performance due to 
decreased mobility, pain, difficulty standing, and difficulty 
walking.  On examination, the Veteran noted that she worked as a 
postal clerk on a full-time basis and that she had missed five 
weeks of work during the previous 12 months.   

A review of VA medical records reflects that the Veteran 
requested that paperwork be completed so that she could take 
leave from work under the Family & Medical Leave Act (FMLA) for 
multiple medical conditions including plantar fasciitis.  Leave 
under FMLA for possible two monthly episodes each lasting from 
one to two days was approved in February 2007.  The Veteran 
submitted a December 2007 letter from a superior indicating that 
the Veteran had excessive absences in 2006 and 2007 due to 
problems with her feet, and supporting documentation was 
enclosed.  

A review of the Veteran's symptomatology indicates that a 30 
percent evaluation is warranted for her service connection 
bilateral pes planus because she has reported swelling and 
because her symptomatology has included incoordination, pain, and 
fatigability.  The Board also notes that although the Veteran is 
employed, her bilateral pes planus has had at least some impact 
on her job performance, which has included significant 
absenteeism.  Id.  Because the Veteran's symptomatology has been 
fairly consistent during the appellate period, the Board is of 
the view that the 30 percent evaluation is warranted for the 
entire period.  Hart, supra.  The Board notes that no VA examiner 
noted swelling of the feet, but VA examinations and treatment 
take place on isolated occasions, and the Veteran is aware of her 
symptomatology as it occurs.  The Board finds no reason to 
question the Veteran's assertions regarding swelling of the feet.

A 50 percent evaluation is not for application herein because 
symptoms such as marked pronation and severe spasm of the tendo 
achillis on manipulation are not shown.  The Board recognizes 
that the Veteran suffers from tenderness of the feet, but such 
tenderness has not been characterized as extreme.  Indeed, the 
Veteran is generally able to perform her employment duties, which 
are noted to  include hours of standing.  

The Veteran has reviewed the rating schedule but has found no 
provision more applicable to the Veteran's service-connected 
bilateral pes planus than Diagnostic Code 5276.  The Board is 
well aware of the Veteran's bilateral hallux valgus and plantar 
fasciitis, but these conditions are not service connected.  As 
such, the Board need not consider schedular provisions related to 
them.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
(2009) allows for consideration of functional loss due to pain 
and weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Further, 38 C.F.R. § 4.45 (2009) provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  No further compensation is 
warranted under the foregoing provisions because the 
manifestations outlined are either not present or have already 
been considered in the assignment of the 30 percent disability 
rating herein.

The Board finds that a claim for a TDIU is not raised by the 
record.  Specifically, the evidence of record shows that the 
Veteran is employed.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  Rice, supra.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
bilateral pes planus is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's bilateral 
pes planus with the established criteria found in the rating 
schedule for flat feet shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  For 
this reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate.  The Board thus has determined that referral of this 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

ORDER

A 30 percent evaluation for the Veteran's service-connected 
bilateral pes planus is granted subject to the law and 
regulations applicable to the payment of veterans' benefits.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


